Earl Warren: Number 33, T.V Williams, State Revenue Commissioner, Petitioner versus Stockham Valves and Fittings Incorporated. Mr. Johnson you may proceed?
Ben F. Johnson: Mr. Chief Justice and members of the Court. With the permission of the Court, in the 15 minutes that I have left, I would like to address myself to the question on the relationship between a general net income tax and exclusively interstate commerce. And first I'd like to say this, by way of further description of our Georgia income tax and I think it can be best said very succinctly by saying that it's an income tax just like the federal income tax. The second thing that I think needs to be said at this point is that with respect to attack on interstate commerce, that this Court has many times said, that the fact that an interstate operator has to pay the tax, does not determine the legal incidence of the tax. Our concern then is to see if somehow or another, a general income tax, or general net income tax like the Georgia tax, is a tax on interstate operations as distinguished from an interstate operator. Now I suggest that there are two propositions of law that we've got to take into consideration. The first is a formalistic judgment of this Court that a tax which is a matter of statutory construction is determined to be a tax on the privilege of engaging in business as a part to the exclusively interstate commerce is invalid, no matter how its nature.
Felix Frankfurter: When you say formalistic, what does that mean, that it has no -- no rational justification, just that a kind of an empty formula?
Ben F. Johnson: No sir, I don't mean that. I mean that's it's -- I don't mean that. I mean that we look to see as a matter of statutory construction and if the legislature says it's a privilege tax then this court goes no further, when it's a part to interstate -- to exclusively interstate and commerce, it doesn't make any difference how fairly that tax is measured.
Felix Frankfurter: Well it can't be fairly, if it's a tax which the legislature itself says we want to tax the right to do business in interstate commerce. That isn't a formula, except in the sense that it's a formula in response to a division of authority, between the nation and the state. Is that right, would you agree to that?
Ben F. Johnson: Yes sir, I am -- all I want to say is --
Felix Frankfurter: All I intend to suggest is formalistic has innuendo of emptiness.
Ben F. Johnson: No sir. I don't want to use that word nominally, because that to me is emptiness in another direction if you get what I mean. What I'm trying to say is, what was held in the Spector case. Now then, I say that in this case, we are not concerned with such a tax as that, because our statute called it an income tax. You can read the provisions of it and it's an income tax, just like the federal income tax. Our Supreme Court did not say that it was not an income tax and I don't really believe that the respondents contend that it is not an income tax.
Felix Frankfurter: I don't mean to take your time, but these are very difficult questions for anywhere. Would you agree that one because it's denominated, a tax on interstate commerce may not be found so necessarily, as well as the converse because it's labeled an income tax, it may not be offensive to the commerce law that's construed today.
Ben F. Johnson: I have no objection to those conclusions.
Felix Frankfurter: All right.
Ben F. Johnson: The second proposition that I'm trying to bring in here is this, to get to the substance of the matter, and this is really, you are ahead of me, it is that -- a tax upon business activity, when that business activity is exclusively interstate commerce, is a tax upon interstate commerce or activity, no matter what the name of the tax is. I said that first proposition we are not convinced this is the proposition that we are concerned with. Now the clearest manifestation of this proposition is found in the tax on gross receipts. A tax own gross receipts, no matter what the name of the tax is, is a tax on the business activity which produced those gross receipts, and when that activity is exclusively interstate commerce, it's a tax on interstate activity. Why, because gross receipt is business activity reduced to its money equivalent. Activity is one side of the coin and gross receipts is the other side of the corner. In other words gross receipt is a direct reflection of activity. Now the next manifestation of this proposition is found in the tax on gross income. The Indiana gross income tax that was involved in the Adams Manufacturing Company case (Inaudible) and in these cases the Court concluded the gross income was like gross receipts, and that it was pretty much a direct reflection of the activity which produced the gross income. So the question in the present case it seems to me is whether or not the law with respect to gross receipts taxes and gross income taxes is going to develop and cover the net income tax.
Hugo L. Black: It is a fair appraisal of what you are arguing, I was just wondering. To say that (Inaudible) that a state has a right to levy an income tax on receipts by a person out of corporation even though those money receipts came exclusively from interstate commerce.
Ben F. Johnson: Not on gross receipts.
Hugo L. Black: I'm talking about -- I said net, if I didn't say net I meant net.
Ben F. Johnson: Well sir it depends, I don't know what you mean net receipts.
Hugo L. Black: Net income.
Ben F. Johnson: All right, net income, yes.
Hugo L. Black: Net income from receipts derived exclusively from interstate commerce.
Ben F. Johnson: Yes sir.
Hugo L. Black: That's your argument?
Ben F. Johnson: Yes sir. Now I would like to answer this question that I posed by saying that all this development need move no further, the gross receipts, the gross income, that it need not move on to net income.
Felix Frankfurter: Would that be true of mail order business, Seers Roebuck coming into Georgia, their catalogues and then people sending back to Chicago orders under that catalog?
Ben F. Johnson: I think that you are getting me into the due process question again [Attempt to Laughter] and I conceive that there is a place in here where those two things come together and I'll try to get to that if I may be permitted to work this out a little bit further.
Hugo L. Black: Maybe I should amend the statement I made by stating your argument, is your argument that the net income due to receipts received exclusively from interstate commerce is not barred by the Constitution merely because it is derived exclusively from instate.
Ben F. Johnson: That is my proposition, yes. We say --
Felix Frankfurter: But you can't define -- you are so helpful if I may so Mr. Johnson, the temptation to ask you a question is very considerable.
Ben F. Johnson: That's my business.
Felix Frankfurter: But the fact that it has -- that there is due process is satisfied in the McGee case, the purposes of saying there is somebody there, there is such a connection, that you can subpoena or file a complaint or bring a suit, isn't that the same kind of due process, does it not, not to be barred by the commerce clause for purposes of taxation, those are very different things.
Ben F. Johnson: I do not have to disagree with you in order to make out my case I don't believe. Now my three reasons for my position, the first, and I simply say this to pass on, first that we say that there is precedent. We say that this is precedent in US Glue Company case, and in the West Publishing Company case. Now of course there is disagreement about that, but I simply say that we say that those cases are precedents. Now then I go on to say as my second reason that this Court as a proposition of law basic to both state and federal income taxation as held in other cases involving Constitutionally protected activities that a tax on net income is not a tax on the activity which is a source of that income. Exporting for example with regard to the federal tax is a protected activity. Now this Court held in Peck & Co. versus Lowe, 1918, just immediately preceding US Glue, that a tax on the net income, this was the federal net income tax, that the federal net income tax applied to the income derived from exporting was not a tax on exports, although, and this is important, it had previously held in the case of Brown versus Maryland, that a business activity tax or a business privilege tax on the business of exporting was a tax on exports.
Felix Frankfurter: And the reason was the difference between the two is remoteness?
Ben F. Johnson: That's correct sir. That is right sir. Now then my third proposition, and this I think gets down to what is -- is to say this that the decisions of these -- this Court in these cases is soundly based on a judicial recognition that the incidence or the nature of a net income tax is something considerably removed from a mere representation of the activity which produced that income. Now we can examine this proposition in two ways. First, we can examine it analytically, and second we can examine it from on a social outlook. Analytically a net income tax maybe a tax on residency, but when the statute applies the tax to non-residents, and foreign corporation as to income earned within the state or for example when the federal income tax taxes the income of a non-resident alien, which is derived from the sources in the United States, we have to conclude that this is at least something more than a tax on residents. Analytically a net income tax, maybe a tax on profit, but when the statute applies the tax to business activity, it's obvious that it is something more than a tax on property. So it comes to say third analytically a net income tax maybe a tax on business activity, and that of course is the respondent's contention in this case. So that the – the question becomes this, analytically as a general net income tax like the Georgia tax and the federal tax for that matter, is it a direct representation of business activity and nothing more, the other side of the coin and if it is the respondent is right, and we're wrong, but if the nature of taxable income includes income which does not represent business activity, and if in the various deductions, there are reducing factors which stand in no relation whatever to economic activity, then obviously the tax is on something other than business activity. Now I can't describe in a word or a paragraph or a label. Pardon me please now.
Earl Warren: You may finish your sentence or whatever it is.
Ben F. Johnson: I can't describe it, in a word or a paragraph, Professor McGill wrote a whole book on it and that of course is our difficulty. We have a growing concept, a developing concept here that is we just don't have the capacity to define it.
Felix Frankfurter: The Difficulty is the problem Mr. Johnson.
Earl Warren: Thank you very much Mr. Johnson. Mr. Izard.
John Izard, Jr.: Mr. Chief Justice may it please the Court. The differences between my brother from Georgia and myself are really very narrow. I think he has stated the state's position candidly. Yesterday he stated the facts in a great deal of detail and generally speaking with fairness. I will only take a minute to summarize the facts as we say and I point out the significant factors in the case. Stockham is a Delaware corporation with its principle place of business in Alabama. It maintains no inventories in Georgia. It has no bank accounts there. All orders which are received from Georgia customers are sent to the home office in Alabama for acceptance or rejection at that point. The record shows that orders are rejected for credit or for other reasons. All goods which are shipped to Georgia customers are shipped from warehouses or factories outside the state and our shipped FOB the factory or warehouse, so that under Georgia law title clearly passes outside the State of Georgia. The record also shows that most orders I believe is what appears in the record are received by direct mail at the company's home office. The salesman who does spend -- have his office in Atlanta and spend one-third of his time in the state of Georgia carries on the ordinary and usual duties of a salesman. He takes orders from customers that are already on the company's books, he seeks out new customers, he does everything that a good salesman can do to promote the company's business and to increase the interstate sale of its products. Under the Georgia law, Stockham is not required to do business -- to qualify to do business in Georgia. We had it well established by decisions of the Supreme Court of Georgia that a company is not required to qualify when all of its activities are a part of interstate commerce. That then is the simple picture of Stockham's connection with Georgia. It has one sales representative who travels five states in that area, spending one-third of his time in Georgia and for his convenience there is a sales office in Atlanta with one secretary employed there. This is nothing but the old drummer case once again. It's exactly drumming. It's nothing but drumming. We've got a man in the modern day time trying to sell the products to a foreign corporation in interstate commerce. The positioned --
William O. Douglas: What is the penalty for non payment of this tax?
John Izard, Jr.: There is no forfeiture or -- of course he is not qualified in the first place so they couldn't take that privilege, the states would be -- have usual remedies for collecting a tax, to bring a suit or attachment, garnishment or --
William O. Douglas: (Inaudible) suggest that the respondent should be qualified.
John Izard, Jr.: Should have qualified no sir, that's I think well settled under our law that it is not required to do so.
William O. Douglas: Is there any aspect of double taxation here?
John Izard, Jr.: It is our view Your Honor that if this type of tax is permitted, it is relatively new development, the type of tax which Georgia is seeking to impose here and I think the record shows that Georgia is only state that has tried to impose a tax on Stockham based on this type of activity. So under those circumstances Stockham itself is -- does not take the position that it's being taxed on more than 100% of its inocme, but we strenuously urge that if this type of tax is permitted, it will immediately result in more than 100% of the company's income being taxed.
William O. Douglas: Would it get a credit to -- what its home state, Alabama?
John Izard, Jr.: In Alabama, I think under the -- it's actually a Delaware corporation, it is not so with its principle plant, the manufacturing company in Alabama. It's our position that the domicile of the corporation alone will justify a state in taxing all of its net income under the decisions of this Court and then you've got the further question of how much a commercial domicile would presumably be Alabama in this case, what percentage they get taxed. And I don't think it is seriously contented those states together could not tax at least a 100% of the company's income if not 200% if they exhausted their power under the Constitution.
Felix Frankfurter: You said a minute --
Hugo L. Black: I just thought that Georgia is only the state to impose an income tax.
John Izard, Jr.: Does either state -- Alabama does, Delaware does not.
Hugo L. Black: Alabama does on the stock.
John Izard, Jr.: Yes sir, and the record shows that they pay Alabama income tax.
Felix Frankfurter: You said a minute ago that it's well settled under your decision that they would not require this kind of corporation -- this corporation did not require to get a certificate from the Commission to do business, under what circumstances --
John Izard, Jr.: That's --
Felix Frankfurter: -- did that come up in your --
John Izard, Jr.: That was the manufacturing company case in the Supreme Court of Georgia, in Georgia, 155 Georgia, in which a foreign company had a sales office in Atlanta very similar to this company, the facts were entirely analogous and the Supreme Court of Georgia held that that was all interstate commerce, and the state had no power either to permit or deny the company from doing business.
Felix Frankfurter: How did it come up on a tax question or --?
John Izard, Jr.: Yes, it was under the franchise tax, the Georgia franchise tax.
Felix Frankfurter: And the courts of that opinion, they just said they don't have to get a certificate to do business?
John Izard, Jr.: Yeah that's what qualifying does in Georgia, you have to register for the franchise tax is what they told in one form and they say it again.
Felix Frankfurter: And the court has held that they did not require get a certificate of permission to do business?
John Izard, Jr.: Yes sir –-
Felix Frankfurter: All right.
John Izard, Jr.: -- that's correct. The history of the Georgia income tax I might just mention briefly in response to a question which Mr. Justice Whitaker asked yesterday, “Our statute until 1951 imposed the income tax on domestic and foreign corporations doing business in Georgia,” that's all that statute said. And under that statute and again under facts quite similar to ours in the Stockham case, in Redwine versus Dan River Mills, the Supreme Court of Georgia held that the maintenance of a sales office and the operation of salesmen interstate was not doing business within the meaning of that statute. And almost simultaneously in fact a few days before that decision the legislature amended our statute to put in the current definition of doing business, which I'd like to read once more so the Court can see the grasp and what Georgia is trying to tax under these circumstances. It defines doing business as follows. It says “every such corporation,” referring to domestic and foreign corporations, “shall be deemed to be doing business within the state if it engages within the state in any activities or transactions for the purpose of financial profit or gain whether or not such corporation qualifies to do business in the state, and whether or not it maintains an office or place of doing business within the state, and whether or not any such activity or transaction is connected with interstate or foreign commerce.” In short, it taxes every corporation that engages in any activity for profit whether or not it's interstate or foreign commerce.
Felix Frankfurter: But there's no fraction if this Court were to lift from your court, the Supreme Court of Georgia, I mean (Inaudible) of the law that commerce law does not bar this kind of taxation but under the statute as it now stands on your books, your Supreme Court would find that this statute would be designated within that statute.
John Izard, Jr.: I think it's entirely so Your Honor, I would have to also look the due process requirement too, but if you looked at both I quite agree with that. Turning back now to the facts of this case, the Supreme Court of Georgia ruled unequivocally that all of the activities of taxpayer were intricate part of interstate commerce, the facts are down there, stipulated in the record and there was no trail in this, tried on brief stipulation of facts. This then I think puts the problem squarely and I think Georgia has put the problem squarely. This is the basic question of whether or not interstate commerce can be forced to pay a net income tax when admittedly all activities are a part of that commerce. It is so important in this type of case because this again as I say is the Drummer situation and historically and basically in this country manufacturing companies must send their salesmen abroad in order to sell their goods. That's the usual pattern of business. It is the only effective means of distributing goods in this country. Customarily and not by any effort to avoid taxes or any such reasons out of business keeps its manufacturing plants and its warehouses and its offices that authoritatively carry on the business of the company are localized in one, two or three states. That's no effort to avoid taxes. It's just a way businesses ordinarily have carried on. We have a, there is an amicus brief filed here by the, the National Manufacturers Association showing a survey that that's the typical pattern. We filed a supplemental brief that has some economic studies in it, showing that the ordinary medium, or a small size company has its -- most of them have their plants located in one state and don't have any other contact with another state. And the great, great majority of them would only have plants, warehouses and offices which up to now have been felt to bring general tax obligations on a company in one, two or three states. Now those same companies in order to sell their products in all likelihood have salesmen in almost all 48 states. So nowadays when companies stand to make specialized products, they are very soon filled the demand in their immediate state or their immediate area. In order to get compete they necessarily travel in all states and if this sort of activity is going to -- subjected to taxation in these states, it means a very marked change and a very tremendous effect on American business.
Earl Warren: Would it make any difference in your case if your company did maintain a warehouse in Georgia?
John Izard, Jr.: Yes sir we would, I would really concede that it was subject to the Georgian income tax if we maintained the warehouse there.
Felix Frankfurter: And you also make it that at the beginning there are no -- your company has no bank account.
John Izard, Jr.: No bank account, I don't think to see -- contents that we engage in any local activities and say our court held that we did not.
Earl Warren: I understood counsel to say that you have the warehouses in several states and distributing points in several others.
John Izard, Jr.: I believe that's correct. So we have I think four warehouses, one is located in Alabama, of course they have the product factory and they had one in California and one is Pennsylvania I believe.
Earl Warren: Now may I ask this? If this same tax was levied in one of those states where you have a warehouse, would you say that it was a valid tax?
John Izard, Jr.: Not only say so, but have, the record shows that we have paid it. For example in the state of California we have paid the California income tax because we have a warehouse there and have never contested it and I think we have no ground to contest it.
Earl Warren: Are there any other, any other variables between that situation and California?
John Izard, Jr.: Now we do have a, in all of the -- just the states where we have nothing but the traveling salesmen for example the man that travels out of the Atlanta office, travels regularly in Florida, North Carolina, South Carolina, part of Kentucky or Tennessee I believe. So in that state the companies only contact would be through the salesmen who travels regularly there as part of his territory.
Earl Warren: But just the fact alone that and they are added to the facts of this case it was a warehouse in Georgia you would (Inaudible)
John Izard, Jr.: Yes sir. I'd say if we engaged in anything that could be construed to be intrastate activity that you could support a tax at this time.
Felix Frankfurter: What if you had a warehouse -- visit to the warehouse.
John Izard, Jr.: Well, you got your goods and products and that sort of thing there.
Tom C. Clark: (Inaudible)
John Izard, Jr.: With regard to percentage, I don't know the answer to that and I think you could figure it out from the record. All apportionment figures are in there but the company does business in the 48 states and I think pretty much on nationwide basis. It's old well established company and has been selling these valves for years.
Tom C. Clark: (Inaudible)
John Izard, Jr.: Yes sir. Yes it ran high in California. The three years in question we paid in California a 7000 in one year, 8000 and 8000, the amounts that we paid. We also paid to Pennsylvania where we had a warehouse 3000, 3000 and 4000.
Earl Warren: Where are those figures?
John Izard, Jr.: They appear in the record at Page 11 Your Honor, Page 11, and actually Page 12 I was reading from. Mr. Johnson pointed the question of squarely. He said that Georgia is unequivocally taken the position that they can collect a net income tax from a company, engaged solely in interstate commerce. The case which of course everybody refers to is most nearly bearing on the thing is the Spector Motor case decided a number of years ago and the matter was raised as to the exact significance of that case. There are of course striking similarities between the two from a Constitutional point of view. In Connecticut, the court found unequivocally that Spector was engaged in no local activities and that all of its activities were interstate commerce. The Court had sent the statute back to be construed by the Court of Connecticut and they put long label on it that it was a exercise on the franchise for the privilege of engaging the business in Connecticut, I believe was the language they use. But except for that label whatever all of those words strung together mean and I don't know without an attempt to find that many of them in one clause, except for that the facts were the same. It was measured the same. As Mr. Justice Douglas asked there were no sanctions to impose for Connecticut. In fact it was collected just like any other tax and except for that name, which if it makes the difference is the only difference that can be between the cases. It seems to me that they are identical. The Court pointed out, I thought were plainly and as a matter of fact persuasively it says the incidence of the tax in Spector can be on no local business because there was no local business and we are in exactly the same situation here. We say that Stockham does no local business in Georgia. It's being required to pay the Georgia income tax solely because of the interstate commerce, which it does. And to say that that tax is not on the commerce, it just goes into an exercising -- dialectics and semantics as we see it. I should also point out that in the Spector case the Court went to some lengths to disavow the latest victim along the line that the Georgia people have relied on that, many statements in the cases to the effect of the tax on interstate -- net income tax on interstate commerce is valid. That's been repeated over and over with no particular significance to the cases at hand ever since the US Glue company case. But it is clearly dicta and everyone of its time has been used in every case where it is mentioned the court has already found local activities which would support the tax. And the latest statement of that or repetition of that dictum was in Memphis Gas Company against Beeler, and in this Spector case in a footnote the Court pointed out carefully that was a dictum and it was unnecessary to the decision of the Beeler case. Incidentally the tax in the Memphis Gas versus Beeler was an excise on income and I think that's nothing but an income tax. Excise, to my way of thinking, includes all of these taxes which are not property taxes and therefore it seems to me that Spector certainly indicated the disapproval of the Court for this type of thing. Except for that case we don't take a position if there is any controlling authority here on this point, and we think that it beyond a point it certainly has never been absolutely settled. We would concede that. There is nothing that demands a decision. This Court must look into thing practically. Justice Holmes pointed that out, the decisions on these questions are not based on highly theoretical concepts but are based on the practical application of thing. And in order to -- we can say very easily that a net income tax is indirect or up in there but these taxes all are direct. They got to be paid and paying them is really the least of the problem. I mentioned a moment ago that the domicile and the commercial domicile of the corporation can surely tax up to a 100% of the corporation's income within Constitutional limitations. These taxes then are going to be collected on account of drumming activities, may well start into the second 100% of the corporation's income.
Tom C. Clark: (Inaudible)
John Izard, Jr.: In Georgia or in Alabama, I don't know sir, I don't think there is any Constitutional requirement that that be done. For example we have amended the Georgia income tax so that you can no longer deduct federal income tax, the recent change is that.
Tom C. Clark: (Inaudible)
John Izard, Jr.: Yes sir.
Tom C. Clark: (Inaudible)
John Izard, Jr.: I don't --
Hugo L. Black: I see you pay your taxes in the District of Columbia (Inaudible)
John Izard, Jr.: Yes sir.
Hugo L. Black: What is that tax?
John Izard, Jr.: I am not thoroughly familiar with that. I think it – the record indicates that it is a franchise tax measured by net income.
Tom C. Clark: So is there a warehouse --
John Izard, Jr.: No sir, there is not a warehouse there, I believe the record indicates that there is a sales office here.
Hugo L. Black: Like that in Georgia?
John Izard, Jr.: Yes sir, that's what it indicates I am not familiar with --
Felix Frankfurter: (Inaudible)
John Izard, Jr.: It says on different wording, it seems to me that District of Columbia --
Felix Frankfurter: District of Columbia doesn't present its problem, I mean District of Columbia can be taxed –
John Izard, Jr.: That's what I was going to say, it is that --
Felix Frankfurter: (Inaudible) federal government.
John Izard, Jr.: I was going to say it's still not there including from the state.
Tom C. Clark: (Inaudible)
John Izard, Jr.: As this particular company, no it were not, but of course I don't think this Court can rely on the legislative brief that the states may grant commerce under these circumstances. I certainly don't think there is any Constitutional requirement that such a deduction to be permitted.
Earl Warren: What income do you pay your tax in Alabama?
John Izard, Jr.: In Alabama, I think in Alabama --
Earl Warren: I mean a fair amount of business.
John Izard, Jr.: I think Alabama has an apportionment formula along the lines of the Georgia one. That really leads me Mr. Chief Justice into what I was going to speak about next is a notion of how these income taxes are collected and what we are talking about here when we say income tax can be collected on account of the activities of the solicitor who may pass through the state with some regularity. In a unitary business there's no way to say that this man earned so many dollars, or this particular portion of the company's profit is attributable to his efforts within the state. The only way that it has been found so far to deal with this problem is so through these concepts of apportionment formula. Those things have been in use ever since the income tax and perhaps before. All of the old Massachusetts cases, Alpha Portland, you remember the case (Inaudible) had apportionment formula. Massachusetts was one of the first to get into this and growing out of that the states have developed these various and different factors. Take the Georgia one for example and how the tax on Stockham has figured in this case, they take three predictions. They first of all take the value of the average, monthly value of company's inventory in Georgia divide it by the average monthly value of inventory everywhere, that gives them one price. They then take its payrolls in Georgia for the year and divide that by the total payroll everywhere. And then they take the gross receipts from Georgia customers and divide that by the company's total gross receipts. Those three fractions are then averaged, in this particular case the inventory fraction was zero because they maintain no inventories at all in Georgia. The payroll fraction was de minimis. It was almost non existent since all we had was a one third of the salesmen down there one secretary as opposed to the total payrolls of the clients selling everywhere. And then finally they took the gross receipts fraction which over the years hovered in the neighborhood of 2% just about an average basis out of the 48 states about 2% of its sales went in Georgia. And averaging those three together they got something a little less that 1%, and they said 1% of your income was earned in Georgia and you have to pay it there. Now that's the system that Georgia uses. The other states, those are incidentally are three more common formulas, but the variations and differences between all of the other states are tremendous. The -- some of them use three of those, some of them used two of them, some of them put in other things, manufacturing costs is a factor that's quite often used as a apportionment formula. New York has got a very odd one. I think they put in some of your cash receivables, somehow into one of the fractions. We have set out in the appendix to our brief, the blue brief there, a table from Prentice Hall showing the factors that are in use by the various states. They have got an x mark under the three common columns and then footnotes I think 22 footnotes showing the other factors that are used. And curiously this table in itself overly simplifies the thing because it shows that the great majority of states do use the gross receipts formula which is quite true, but there are six recognized ways of determining where a gross receipt is located, and the states vary themselves on take one or two of the ways, some take a particular one and those ways range all the ways from the manufacturing states which generally say that a gross receipt will be allocated to the place from which the goods are shipped to Georgia which is not an industrial state but more of the market state which says all goods shipped to Georgia customers no matter where they were manufactured, no matter where the sale was negotiated, no matter whether the sale had any connection with the state, all of those sales go into the numerator by the Georgia formula. And in between those extremes you have states that apply the rule that the place where the sale was negotiated allocates to its numerator. Other states say the office of the salesmen or office out of which the salesmen traveled, will allocate it to that location I guess I have it in one more. So common ones and then there are variations on those that fit, so one particular receipt could quite possibly go into six numerators in the receipt formula. The same basic problems appear when you come to a property formula. I mentioned a minute ago that Georgia used inventory. That is because we don't have great manufacturing, we do have a lot of branch warehouses in Georgia. For that reason we just often distort that figure upward. Much more common is the tangible property ratio which includes inventories and new plants and everything else along with it. Likewise when you come to the payrolls there is a chart set out I believe that shows at some stage include commissions, some include salaries of officers and directors. What I want to point out is that these formulas are all different, they all vary, they've got no similarity to them. The only trend that runs through them is that each state selects a formula that tends to favor its – bring as much income as it can and putting as much burden on the foreign companies as possible, that's a popular form of taxation. And there is no way that the courts can police that sort of thing as long as the formula is reasonable on its face, which all of these are, there is nothing inherently objectionable about them and they've been before this Court and other courts from time to time, and the rule is well established that the tax payer has the overwhelming burden of showing a formula brings in extra territorial values. So what I'm trying to emphasize is that if the small or medium sized company, that up to now has been paying income taxes in one state, has no great accounting department for the record, IBM machines to figure this sort of thing out. If it just because its salesmen are going to travel through the 48 states, which they've always done. If this got to trial, to combine with 48 income taxes, all varied and all different, compile the necessary information, that would be required to -- merely to fill out the return is the sort of thing that would be a tremendous burden on commerce and that's the reason I'm going into this is try to describe the burden which is really the question here. I think Georgia misconceives the point a little when it sticks to the highly technical impact of the tax or just what the incidence of it maybe. The question here is whether this is a burden on interstate commerce. This Court has held over the years that its fundamental problem is whether or not burdens on interstate commerce are less or greater and if it's a very slight burden, for example in property tax they've said that interest to the state and collecting the tax outweighs the burden. But here we think the burden is very real, that it is a heavy burden, and that it far -- a small poultry manner revenue that could be derived for the states from this sort of thing is far outweighed by the tremendous burden and trouble it would be for the interstate business under these circumstances.
Felix Frankfurter: And the Stockham company subsidiary for which it does business.
John Izard, Jr.: No sir.
Felix Frankfurter: And this you call (Inaudible)
John Izard, Jr.: Stockham, well --
Felix Frankfurter: Medium.
John Izard, Jr.: I'd call Stockham medium size.
Felix Frankfurter: (Inaudible) then give indication and a possible indication, how enterprises like Stockham, which in your view, or this you think here, not -- are engaged exclusively in interstate commerce are trying to get business in Georgia.
John Izard, Jr.: Oh I would guess --
Felix Frankfurter: Good many?
John Izard, Jr.: I'd say thousands, yes I'd say thousands, perhaps many thousands.
Felix Frankfurter: Different situation, just one --
John Izard, Jr.: I'd say yes -- or less.
Felix Frankfurter: Pardon me?
John Izard, Jr.: That matter of activity or less. I see no distinction between Stockham's activity and another company that may merely have a salesman that travels regularly in Georgia.
Felix Frankfurter: That is in your view does business, there is no more local business than Stockham does, that type of business you say there are thousands in Georgia?
John Izard, Jr.: Yes sir, I would say all of them -- excuse me, go ahead.
Felix Frankfurter: Would you say that was true of other seven states?
John Izard, Jr.: Yes sir.
Felix Frankfurter: I said seven, because I assume you are more familiar to that.
John Izard, Jr.: Yeah quite. I would say that that's the overwhelming pattern of American business. I wouldn't say just seven states or just northern states. I'd go further --
Felix Frankfurter: (Inaudible) limited.
John Izard, Jr.: Yes I don't -- I would go further and based on these studies that have made, I call the Court's particular attention to the supplemental brief which we filed in, which contains a study which was made by a leading economist (Inaudible), parties who interested in the same made a grant available and he has made an exhaustive study and he shows that, that has been the pattern of American business and that it's customary that those companies have never been called on to pay taxes in more that one or two or three states.
Felix Frankfurter: Under what auspices were these studies made?
John Izard, Jr.: They we made by some industries and trade associations who had been concerned by the growing trend of the states to try to --
Felix Frankfurter: Who made the study?
John Izard, Jr.: Professor Paul Studenski of New York University.
Hugo L. Black: May I ask you if there is any challenge here to what Georgia has done on the ground that they have attempted to tax more of the net income Stockham that was derived from the State of Georgia?
John Izard, Jr.: No sir, except from the basic proposition that I make under due process that none of it was derived from Georgia under that sense, but as far as the fairness of formula we do not attack that.
Hugo L. Black: Legally speaking you say you are not (Inaudible)
John Izard, Jr.: Yes sir.
Hugo L. Black: You are not challenging that assessment that they have only taxed such proportion of the net income which was derived from the state.
John Izard, Jr.: No, for example, I don't raise the issue that inventories are an unfair way to allocate income to Georgia which is (Inaudible), is not an issue in this case. Right now, the time, just for a moment to the due process side of this case, it's been mentioned a number of times in argument before. It seems to me that we have two propositions under due process. You've got first of all the question, of whether or not a company is amenable to suit within a jurisdiction, whether or not you've get personal jurisdiction over it, and this Court in the recent McGee case has certainly gone long way in saying that any reasonable connection with the state is sufficient to satisfy service of process. But I don't understand that the McGee case purports to overrule prior decisions of this Court, such as the Miller Brothers case dealing with the Maryland use tax. In that case, you remember is that there was a department store in Wilmington, selling furniture I believe. They are advertising and mail circulars were delivered to Maryland customers, and customers from Maryland frequently came over to Wilmington and brought furniture at the store. Some of the furniture that was purchased was shipped to the customers in Maryland, but even more than that the store's delivery trucks regularly transported this furniture to the state of Maryland. In that case, Maryland tried to make the Wilmington department store an agent to collect its use tax for, and this Court stuck the tax down saying, that, that was a denial of due process of law, and that the activities of that store were not sufficient, subjective to a use tax. There the similarity between that and this case, is there you had delivery trucks going into the state and here we've a got a salesman spending some time. That's probably -- we've got more slightly more activities than Miller Brothers case. On the other hand, Miller Bros. only involved the use tax, which was growing out of the very transactions which brought this income into the state. The very thing, the use of the goods was all that was being taxed. In this case, we've got a general, all encompassing income tax which it being trying to put on very much the same footing. There is an interesting decision of this Court, construing the income tax of the Philippine Islands, which I think points up the due process issue awfully well. The Philippines a number of years ago had a taxing law that taxed all income derived from sources within the Philippine Islands, that was of the language of the taxing statute, and a Philippine concern that their business very much like Stockham, it was located in the Philippines, it has its factory there, it manufactured its goods there, and send abroad into the United States, salesmen negotiated orders and took them and sent them back for acceptance, the goods were then sent to the United States. The Philippine company took the position that some of its income was not earned from sources within the Philippine Islands. It says some of that income should be attributed to the activities of these salesmen in the United States and this Court just stuck that aside immediately and said of course nobody could seriously contain that income was earned in the United States under those circumstances and that's exactly what from a due process, the states up to here is an argument that they are earning income, because one man spends one-third of his time in Georgia, and they have just a sales office there for convenience, to say that they really are earning income from Georgia, within the due process concept. I think that border concept is all the more important, when you consider the all pervasive nature of the tax. I think it distinguishes a used tax which has been upheld under similar circumstances or the tax in International Shoe Company where it was a tax on the various salaries which the employee earned in the state, as something tangible that the state can put its hands on. Fundamentally our position comes back to the question of weighing the interest of the states against the interest of interstate business. Surely the old adage that interstate commerce must pay its way, as validity there is no question (Inaudible), commerce or at least the business that are carrying on commerce, we got to pay the way on the states to which they are reasonably subjected to paying that way. And the thing that this Court must weigh is whether or not the burden that Georgia wants to put on these salesmen, based on this slight connection with the state, whether that burden and this tended revenue to Georgia is more important to it than -- or I've tried to outline the tremendous burden and confusion and difficulty would be created, if this Court was permit a tax based solely on interstate commerce. So far as I know, the Court has never held that exclusively interstate commerce is subject to any form of taxation, except on local incidence, which can be carved out from that commerce. And that is the thing that up to now has protected business which sends its goods into a great many states. That is what has protected it from or terribly complicated and an overpowering taxation by all of the 48 states. Certainly there hasn't been that leniency or desirability to favor the foreign company. Drummers have been the subject of discriminatory taxation ever since the Commerce Clause was first developed by this Court. It's a consistent, attractive, fundamentally popular thing to do, to put the tax on the foreign corporation if you can and here we've got it again. We got nothing but drumming taking place in Georgia, we've got the drummer there again. We've got a highly complicated formula whereby they calculate the tax, but I don't see how we can escape the proposition, that Georgia is seeking to tax this man or this company, solely because it does interstate commerce in the state. And that is fundamentally a tax on commerce and that is the sort of tax that we respectfully submit is barred by Commerce Clause of the Constitution.